Citation Nr: 0005258	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-37 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had service from November 1966 to November 1986.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO); handling of the claims has been 
transferred to the Roanoke, Virginia, RO.

In the introduction portion of the Board's January 1999 
remand decision, the Board noted the veteran's contentions 
relevant to right-sided sensory impairment, and referred the 
matter to the RO as suggesting a claim for compensation 
pursuant to 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).  It 
does not appear that the RO took any action in that respect 
and such continues to be referred at this time for 
appropriate action.


FINDING OF FACT

The record contains a diagnosis of PTSD, that has been 
related by a competent professional to in-service stressors 
as reported by the veteran.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to claims 
of service connection is whether there is evidence that the 
claim is well-grounded.  "[A] person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Carbino v. Gober, 
10 Vet. App. 507 (1997); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996).  A well-grounded claim is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 
5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  
In Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

Generally, for a claim to be well grounded, there generally 
must be (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

Under 38 C.F.R. § 3.304(f) (1999), a well-grounded claim for 
service connection for PTSD requires the presence of three 
elements: (1) A current, clear medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; (3) medical evidence of a causal 
nexus between current symptomatology and the specific claimed 
in- service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).  The existing record contains a diagnosis of PTSD 
related by competent medical personnel to incidents of 
service as reported by the veteran.  As such, the claim is 
well grounded.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.


REMAND

The award of service connection for PTSD requires the 
presence of three elements:  (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and, (3) medical 
evidence of a causal nexus between current symptomatology and 
the specified claimed in-service stressor.  38 C.F.R. 
§ 3.303(f) (1999).  A determination as to whether service 
connection for PTSD is warranted also requires the evaluation 
of the evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) 
(West 1991).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") 
has articulated that, in addressing claims for service 
connection for PTSD, consideration must first be given to the 
evidence required to demonstrate the existence of an alleged 
stressor, and, if such stressor is found, a determination as 
to whether it is of the quality required to support a 
diagnosis of PTSD must be made.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993); West v. Brown, 7 Vet. App. 70 (1994).  The 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  If the claimed stressor is related 
to combat, service department evidence that the veteran 
engaged in combat will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).  A direct finding must be made as to 
combat status.  See Gaines v. West, 11 Vet. App. 353 (1998).

If the evidence does not show that he was engaged in combat 
with the enemy or that the claimed stressors are related to 
such combat, there must be corroborative evidence of the 
claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91 
(1993).  The Court, in Moreau v. Brown, 9 Vet. App. 389 
(1996), citing the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 
1995) held that "credible supporting evidence" of a 
noncombat stressor "may be obtained from" service records 
or "other sources."  The Court further held that while the 
MANUAL M21-1 provisions did not expressly state whether the 
veteran's testimony standing alone could constitute credible 
evidence of the actual occurrence of a noncombat stressor, 
the Court's holding in Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996), established, as a matter of law, that "if the 
claimed stressor is not combat-related, [the] appellants lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  Further, the 
Court held in Moreau, the fact that a medical opinion was 
provided relating PTSD to events the veteran described in 
service could not constitute "credible supporting evidence" 
of the existence of the claimed noncombat stressor.  Id.  In 
West v. Brown, 7 Vet. App. 70 (1994), the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).

In the veteran's case, the record did not contain sufficient 
evidence to make a combat determination and did not reflect 
that attempts had been made at stressor verification; thus, 
the Board remanded the veteran's claim in January 1999.  In 
pages 3-6 of that decision, the Board enumerated in detail 
stressful incidents claimed by the veteran to have occurred 
in service.  Such are set out briefly, below:

*Attack at Bien Hoa, Vietnam, in October 
1970, resulting in injuries.

*Attack at Cu Chi, at division 
headquarters and firebase.  

*Rocket attacks on Lai Kai in the early 
part of 1971, wherein many men in the 
veteran's battalion and company were 
killed.

*The veteran's participation in dropping 
rockets and/or shooting from aircraft 
named Erie and OH-58.

*The veteran's witness of fighting at Kru 
Te, Vietnam, and seeing a soldier who was 
working with him get killed by a misfired 
grenade launcher.  

*Engaging in combat at fire base "Fussel 
Jones," where some of the men the 
veteran was with were killed.  

*Combat experience and engagement with 
snipers at Li Chi, and seeing aircraft 
burned by enemy fire.

*A friend was essentially burned alive 
when an aircraft that was being fueled 
was hit and the fuel shot into his jeep.  

*Exposure to mortar and rocket fire in 
October and November 1970 in Cu Chi, 
Vietnam, and from December 1970 to 
October 1971 at Lai Khe, Vietnam.

The Board, in its January 1999 remand, requested the RO to 
contact the veteran in an attempt to identify and/or obtain 
additional records of medical treatment or evaluation, as 
well as additional information pertinent to the circumstances 
of his military services and the claimed stressful incidents.  
The RO obtained the additional medical evidence and requested 
information from the veteran pertinent to stressors; the 
veteran did not respond.

In January 1999, the Board also requested the RO to obtain 
relevant morning reports associated with any stressors "that 
the veteran has reported in sufficient detail."  In any 
case, the Board requested the RO to prepare a summary of all 
unverified, claimed stressors based on a review of pertinent 
documents in the claims file, and to send such to the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
for attempted verification and for information pertinent to 
the nature of the veteran's campaign participation.  The RO 
was then asked to make a specific determination as to whether 
the veteran was engaged in combat, or, as to whether any 
stressor occurred, and to arrange for VA examination if 
warranted per those determinations.  It appears that there 
was no attempt to obtain stressor verification from USASCRUR.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Thus, further remand for stressor development is 
necessary at this time.

As noted in the Board's prior remand, the issue of 
entitlement to TDIU is inextricably intertwined with the 
veteran's PTSD claim and adjudication of such is deferred 
pending remand action.

Accordingly, the case must be remanded to the RO for 
compliance with the development requested in the Board's 
January 12, 1999, remand.  The RO is referred to the full 
text of that remand and is requested to accomplish the 
following development:

1.  The RO should try to obtain from the 
National Personnel Records Center any 
information or records regarding the 
veteran's three Army Commendation Medals.  

2.  The RO should review the entire 
claims file and prepare a summary of the 
unverified claimed stressors based on 
review of all pertinent documents, to 
include the veteran's hearing testimony 
and all medical records.  This should 
include the events listed on pages 5 and 
6 of this remand.  The summary and all 
associated documents, such as the 
veteran's DD Form 214, his DA Form 2-1, 
and any written stressor statements, 
should then be sent to the USASCRUR to 
obtain verification of the claimed 
stressors.  The USASCRUR should be 
requested to verify the occurrence of the 
alleged incidents and any indication of 
the veteran's involvement therein, 
specifically to include the nature of the 
campaign that the veteran participated 
in, "VN Counteroffensive PH 
VII/Consolidation I." 

2.  With the additional information 
obtained, the RO should make a specific 
determination, based upon the complete 
record, of whether the veteran engaged in 
combat with the enemy and whether he was 
exposed to a stressor or stressors in 
service, and if so, the nature of the 
specific stressor(s).  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO should specify what stressor(s) 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

3.  Thereafter, if any claimed in-service 
stressor is corroborated by the evidence 
or if otherwise deemed warranted, the RO 
should afford the veteran a VA 
psychiatric examination by a board of two 
board-certified psychiatrists, if 
available, who have not previously 
examined or treated him.  The veteran's 
claims folder and a separate copy of this 
remand should be made available to the 
examiners, the receipt of which should be 
acknowledged in the examination report.  
The examination should include 
psychological tests with PTSD subscales, 
the results of which should be reviewed 
before a final psychiatric diagnosis is 
given.  The RO must specify for the 
examiners any stressors that it has 
determined are established by the record 
and the examiners must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
appellant has PTSD related to an in-
service stressor.  Unverified stressors 
or post-service stressors such as the 
veteran's son's death in March 1992 must 
not be considered.  Specifically, the 
examiners must determine (1) whether or 
not the veteran has PTSD and, if so, 
(2) whether the verified in-service 
stressor(s) found to be established by 
the record by the RO were sufficient to 
produce PTSD; (3) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (4) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiners.  The examiner 
should utilize the DSM-IV in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner(s) MUST identify 
the stressor(s) supporting the diagnosis.  
A complete rationale for all opinions 
expressed by the examiners must be 
provided.

4.  If the RO determines that further 
development is warranted with respect to 
the issue of entitlement to TDIU 
benefits, it should be accomplished.

5.  The RO should then review the 
veteran's claims file to assure that the 
requested development has been completed 
to the extent possible and that the 
examination reports are responsive to the 
Board's requirements.  See Stegall, 
supra.  The claims should then be re-
adjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions.  If the veteran's claims 
remain denied, he and his representative 
should be provided with a supplemental 
statement of the case, which includes any 
additional pertinent law and regulations 
and a full discussion of action taken on 
the claims.  The applicable response time 
should be allowed.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 



